                   Case 2:20-cv-00647-TC-JCB Document 19 Filed 03/22/21 PageID.189 Page 1 of 2
                                                                                    FILED
                                                                             2021 MAR 22 AM 10:01
                         Russell Greer                                             CLERK
                         7901 South 3200 West
                                                                             U.S. DISTRICT COURT
                    2 P.O. Box 152
                               West Jordan , Utah 84088
                               801-895-3501
                        3
                               russmark@gmail .com
                               Pro Se Litigant
                        4
                                                                    UNITED STATES DISTRICT COURT
                        5
                                                                              FOR THE
                                                                      GENTRAL DISTRICT OF UTAH
                        6

                        7
                               Russell Greer                                         Civil Action No.: 2:20-cv-00647-TC-JCB
                        8
                                                        Plaintiff(s),                Dept. No.:
                        9
                               vs.                                                                 Date:
                      10
                                                                                                   Time:
                               Joshua Moon and Kiwi Farms
                      11
                                                     Defendant( s).                               DECLARATION OF SERVICE
                      12

                      13
                               I, Laura Mitz, being duly sworn deposes and says: That at all time herein Declarant was and is a citizen
                      14       of the United States, over 18 years of age, licensed to serve civil process in the State of Nevada under
                               license #1926 , and not a party to or interested in the proceeding in which this Declaration is made. The
                      15       Declarant received 1 copy of the: Summons in a Civil Action; Complaint for Declaratory and
                               Injunctive Relief for Contributory Copyright Infringement, Electronic Communications Harassment
                      16       and Defamation; Plaintiff's Memorandum in Support for Preliminary Injunction; Plaintiff's Motion
                               for Preliminary Injunction; and Memorandum Decision and Order on the 18th day of March , 2021
                      17       and served the same on the 19th day of March , 2021 at 2:40pm by emailing the Defendant, Joshua
                               Moon, at legal@kiwifarms.net.
                      18

                      19

                      20
                      21

                      22
                               PURSUANT to NRS 53 .045, I declare under penalty of perjury under the law of the State of Nevada that
                      23       the foregoing is true and correct.

                      24


                                                                                  ciii!nt~                                    -
                               DatGd: March 22 , 2021
                      25

                      26
                                                                                          . 926
                      27
                                                                                         J & L Process Service, License # 1926
                                                                                         Work Order No: 21-13900
                      28
 J & L Process Service
420 N. Nellis Blvd., A3-197,
  Las Vegas, NV 89110
      (702-883-5725                                                             1 of 1
JLProcessSvc@gmail.com
                    Case 2:20-cv-00647-TC-JCB Document 19 Filed 03/22/21 PageID.190 Page 2 of 2

                                 Russell Greer
                                 7901 South 3200 West
                         2       P.O. Box 152
                                 West Jordan , Utah 84088
                                 801-895-3501
                         3
                                 russmark@gmail .com
                                 Pro Se Litigant
                         4
                                                                     UNITED STATES DISTRICT COURT
                         5
                                                                               FOR THE
                                                                       CENTRAL DISTRICT OF UTAH
                         6

                         7
                                 Russell Greer                                          Civil Action No.: 2:20-cv-00647-TC-JCB
                         8
                                                         Plaintiff(s) ,                 Dept. No.:
                         9
                                 vs.                                                                   Date:
                       10
                                                                                                       Time:
                                 Joshua Moon and Kiwi Farms
                       11
                                                       Defendant(s) .                                 DECLARATION OF SERVICE
                       12

                       13
                                 I, Laura Mitz, being duly sworn deposes and says: That at all time herein Declarant was and is a citizen
                       14        of the United States, over 18 years of age, licensed to serve civil process in the State of Nevada under
                                 license #1926 , and not a party to or interested in the proceeding in which this Declaration is made . The
                       15        Declarant received 1 copy of the : Summons in a Civil Action: Complaint for Declaratory and
                                 Injunctive Relief for Contributory Copyright Infringement, Electronic Communications Harassment
                                 and Defamation; Plaintiff's Memorandum in Support for Preliminary Injunction; Plaintiff's Motion
                       16
                                 for Preliminary Injunction; and Memorandum Decision and Order on the 18th day of March , 2021
                                 and served the same on the 19th day of March , 2021 at 2:42pm by emailing the Defendant, Kiwi
                       17
                                 Farms, at legal@kiwifarms.net.
                       18

                       19

                       20
                       21
                       22
                                 PURSUANT to NRS 53 .045 , I declare under penalty of perjury under the law of the State of Nevada that
                       23        the foregoing is true and correct.

                       24


                                                                                      c:t~-
                                 Dated: March 22, 2021
                       25

                       26
                                                                                            #: 1926
                       27
                                                                                            J & L Process Service, License # 1926
                                                                                            Work Order No: 21-13901
                        28
 J & L Process Service
420 N. Nellis Blvd. , A3-197 ,
  Las Vegas, NV 891 10
     (702-883-5725                                                                 1 of 1
JLProcessSvc@gmail .com
